DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The word “means” should be removed from the abstract.
The disclosure is objected to because of the following informalities:
Paragraph 26 includes element number “2120”, which is not included in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites “a coupling device”.  It is unclear if this is a “coupling device” 
different from the “coupling device” already recited in line 1 of the claim.  Clarification is needed.
Claim 1, line 6 – “the grove” should be “the groove”.
Claim 1, line 7 – “the grove” should be “the groove”.
Claim 2 , it is unclear how the O-ring can be made from rebar material.  The specification 
discloses the O-ring as being made from silicone.
Claims 4, 6, 7 and 8, it is unclear if “the device” refers to “the device” recited in line 1 of 
claim 1 or line 8 if claim 1.  Clarification is needed.
	Claim 8, it is unclear what is meant by the “movable”.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roper 2017/0343140.
In regard to claim 1, Roper discloses  360-degree coupling device (“for ease of repair and maintenance for an electrical pipe” is an intended use limitation that carries little patentable weight in an apparatus claim.), the device comprising: a plurality of rings 146 (see fig. 8),  each of the rings comprising: an outside; an interior 136, wherein the interior being open; a groove 144, the groove configured to be in a middle portion of the outside of the device, the groove being for receiving an O-ring 126; and a coupling device 132, wherein a first of the rings 146 being coupled to an inside of a first end of the coupling device, and wherein a second of the rings 146 being coupled to the inside of a second end of the coupling device (see paragraph 27).
In regard to claim 2, wherein the O-ring 126 being made of a rubber material (see paragraph 17).
In regard to claim 4, wherein the device being made of a poly-vinyl chloride (PVC) material (see paragraph 17).
In regard to claim 5, wherein the interior 135 having a smooth finish.
In regard to claim 6, wherein the device 132 being for coupling a first portion of an pipe to a second portion of the pipe.
In regard to claim 7, wherein the device 132 being a round shape.
In regard to claim 8, wherein the device being movable (124 rotates relative to 132 and 132 can be picked up and moved from one location to another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roper 2017/0343140.
In regard to claim 3, Roper discloses that the coupling device can be made in various pipe sizes (see paragraph 29), but does not disclose the exact dimension of the coupling.  However, it would have been obvious to one of ordinary skill in the art to make the device in the size range recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medney, Elbaz, Chung and Nguyen disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679